Case 5:18-cv-00215-SMH-MLH Document 136 Filed 08/17/21 Page 1 of 18 PageID #: 1992




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                SHREVEPORT DIVISION

   KYLE D. PIKALUK                                        CIVIL ACTION NO. 18-0215

   VERSUS                                                 JUDGE S. MAURICE HICKS, JR.

   HORSESHOE ENTERTAINMENT, LP,                           MAGISTRATE JUDGE HORNSBY
   ET AL.

                                   MEMORANDUM RULING

          Before the Court is a Motion for Partial Summary Judgment (Record Document 118)

   filed by Defendants, Horseshoe Entertainment, LP (“Horseshoe”), Steven Jones, Rob

   Brown, Jason Williams, Federico M. Arends, III, and James LaFleur (hereinafter referred

   to as the “Horseshoe Defendants”). The Horseshoe Defendants move for partial summary

   judgment on Plaintiff Kyle D. Pikaluk’s (“Pikaluk”) Louisiana Unfair Trade Practices Act

   (“LUTPA”) claim and his additional state law claims of negligence, gross negligence, and

   conversion. See id. Pikaluk opposed the Motion for Partial Summary Judgment. See

   Record Documents 123 & 124. For the reasons which follow, the Motion for Partial

   Summary Judgment is GRANTED IN PART AND DENIED IN PART.

                                        BACKGROUND

          This matter was remanded to the district court on April 6, 2020. See Record

   Document 91. The United States Court of Appeals for the Fifth Circuit affirmed in part,

   reversed in part, and remanded to the district court for further proceedings. See id. The

   Fifth Circuit stated:

                 Pikaluk is a skilled blackjack player whom some casinos consider to
          be an “advantage player.” An advantage player utilizes legitimate techniques
          to gain an edge while playing casino games like blackjack. The term does
          not refer to a player who cheats or uses illegal methods in playing the games.
Case 5:18-cv-00215-SMH-MLH Document 136 Filed 08/17/21 Page 2 of 18 PageID #: 1993




                In June 2016, Caesars Entertainment Corporation (“Caesars”)
          contends that it permanently banned Pikaluk from all Caesars properties
          based on its identification of Pikaluk as an advantage player. Caesars
          contends it sent a letter to that effect, but Pikaluk denies receiving any
          notice of the ban, and we conclude that this is a disputed fact issue.

                  Horseshoe Hotel & Casino (“Horseshoe”) is a licensed gaming
          establishment and an affiliate of Caesars. In March 2017, Pikaluk played
          blackjack at Horseshoe in Bossier City, Louisiana. He won over $30,000.
          In order to cash out the winnings, Horseshoe required Pikaluk’s identification
          at the register, and WinNet, Horseshoe’s management software, displayed
          a message stating, “GUEST IS EVICTED COMPANYWIDE. CONTACT
          SECURITY.”

                 Horseshoe employees then refused to cash in Pikaluk’s chips and
          called Bossier City police. Officers Joseph Thomerson, Jordan Johnson, and
          Donald Razinsky (the “Officers”) were dispatched to the scene. When the
          Officers arrived, Horseshoe security manager Steven Jones told Thomerson
          that Pikaluk had been banned from “Horseshoe and all their properties.”
          Jones also told Thomerson that Pikaluk “knew he had been banned,
          that he had certified letters that he had been banned.” Thomerson then
          arrested Pikaluk for criminal trespass. The charges were eventually
          dismissed.

                 Pikaluk sued Horseshoe and several of its employees (the “Horseshoe
          Defendants”) under 42 U.S.C. § 1983 for violations of his constitutional rights
          stemming from his arrest. He also asserted state-law claims for malicious
          prosecution, negligence, violation of the Louisiana Unfair Trade Practices Act
          (“LUTPA”), and conversion. Horseshoe moved for summary judgment on all
          claims. The district court granted the motion. This appeal followed.

   Id. at 4-5 (emphasis added). On appeal, Pikaluk abandoned several state-law claims,

   including wrongful arrest, false imprisonment, battery, and conspiracy. See id. at 5, n. 2.

   The Fifth Circuit affirmed the district court’s grant of summary judgment on Pikaluk’s

   Section 1983 claim; reversed as to Pikaluk’s malicious prosecution claim because genuine

   factual disputes existed; reversed as to Pikaluk’s negligence/gross negligence claims and

   remanded for further consideration by the district court in the first instance; reversed as to

   Pikaluk’s LUTPA claim because the district court did not consider Horseshoe’s motivation;


                                          Page 2 of 18
Case 5:18-cv-00215-SMH-MLH Document 136 Filed 08/17/21 Page 3 of 18 PageID #: 1994




   and reversed as to Pikaluk’s conversion claim because the district court did not analyze the

   substance of such claim and remanded for consideration of the merits. See id. at 7, 11-15.

          Defendants have now filed a motion for partial summary judgment seeking dismissal

   of Pikaluk’s LUTPA, negligence/gross negligence, and conversion claims. See Record

   Document 118. Pikaluk did not address gross negligence in his opposition, but opposes

   the dismissal of the other state law claims. See Record Document 123. Defendants have

   not moved for dismissal of the malicious prosecution claim; thus, Pikaluk’s malicious

   prosecution claim will proceed to trial. The jury trial in this matter is currently set for

   October 4, 2021.

                                     LAW AND ANALYSIS

   I.     Partial Summary Judgment Standard.

          Rule 56(a) provides, in pertinent part:

          Motion for Summary Judgment or Partial Summary Judgment. A party may
          move for summary judgment, identifying each claim or defense–or the part
          of each claim or defense–on which summary judgment is sought. The court
          shall grant summary judgment if the movant shows that there is no genuine
          dispute as to any material fact and the movant is entitled to judgment as a
          matter of law.

   F.R.C.P. 56(a) (emphasis added); see also Quality Infusion Care, Inc. v. Health Care Serv.

   Corp., 628 F.3d 725, 728 (5th Cir.2010). “A genuine issue of material fact exists when the

   evidence is such that a reasonable jury could return a verdict for the nonmoving party.”

   Quality Infusion Care, Inc., 628 F.3d at 728. “Rule 56[(a)] mandates the entry of summary

   judgment, after adequate time for discovery and upon motion, against a party who fails to

   make a showing sufficient to establish the existence of an element essential to that party’s

   case, and on which that party will bear the burden of proof at trial.” Patrick v. Ridge, 394


                                         Page 3 of 18
Case 5:18-cv-00215-SMH-MLH Document 136 Filed 08/17/21 Page 4 of 18 PageID #: 1995




   F.3d 311, 315 (5th Cir.2004).

          If the movant demonstrates the absence of a genuine dispute of material fact, “the

   nonmovant must go beyond the pleadings and designate specific facts showing that there

   is a genuine issue for trial.” Gen. Universal Sys., Inc. v. Lee, 379 F.3d 131, 141 (5th

   Cir.2004). Where critical evidence is so weak or tenuous on an essential fact that it could

   not support a judgment in favor of the nonmovant, then summary judgment should be

   granted. See Boudreaux v. Swift Transp. Co., 402 F.3d 536, 540 (5th Cir.2005).

          “A partial summary judgment order is not a final judgment but is merely a pre-trial

   adjudication that certain issues are established for trial of the case.” Streber v. Hunter, 221

   F.3d 701, 737 (5th Cir.2000). Partial summary judgment serves the purpose of rooting out,

   narrowing, and focusing the issues for trial. See Calpetco 1981 v. Marshall Exploration,

   Inc., 989 F.2d 1408, 1415 (5th Cir.1993).

   II.    LUTPA Claim.

          Under Louisiana law, “unfair methods of competition and unfair or deceptive acts or

   practices in the conduct of any trade or commerce are hereby declared unlawful.” La. R.S.

   51:1405. To recover under LUTPA, a plaintiff must establish some element of fraud,

   misrepresentation, deception or other unethical conduct. See IberiaBank v. Broussard, 907

   F.3d 826, 839 (5th Cir. 2018). “What constitutes an unfair trade practice is determined by

   the courts on a case-by-case basis.” Id. However, courts “should find a practice unfair

   under the statute only when the practice offends established public policy and is immoral,

   unethical, oppressive or unscrupulous.” Id. The range of acts prohibited under LUTPA is

   extremely narrow. See id. “The defendant’s motivation is a critical factor—his actions must

   have been taken with the specific purpose of harming the competition.” Id. at 839-840.

                                           Page 4 of 18
Case 5:18-cv-00215-SMH-MLH Document 136 Filed 08/17/21 Page 5 of 18 PageID #: 1996




          Here, Pikaluk argues that the Horseshoe Defendant’s refusal and failure to redeem

   and cash his casino chips was an unfair and deceptive trade practice under LUTPA. He

   contends that such refusal was unethical, immoral, oppressive, deceptive, unfair,

   substantially injurious, and unscrupulous act and is a misrepresentation or fraud by the

   Horseshoe Defendants. Previously, this Court granted summary judgment as to the

   LUTPA claim, stating:

          [T]his Court cannot find that the refusal/failure to redeem Pikaluk’s chips fails
          within the narrowly defined prohibited practices envisioned by LUTPA.
          Pikaluk has pointed this Court to no case law applying LUTPA in this context.
          Moreover, the Horseshoe Defendants have at a minimum “a decent
          argument” for refusing to cash Pikaluk’s chips, that is, he was on the
          premises and gambling despite a companywide ban. See Hadassa Inv. Sec.
          Nigeria, Ltd. v. Swiftships Shipbuilders, LLC, No. 13-2795, 2016 WL 156264,
          at *4 (W.D. La. Jan. 12, 2016) (“Swiftships had absolutely no legal right, or
          even a decent argument, for the retention of those funds.”). Thus, based on
          the showing made by Pikaluk, summary judgment in favor of the Horseshoe
          Defendants is granted and Pikaluk’s state law LUTPA claim, included the
          request for treble damages, is dismissed.

   Record Document 83 at 22. The Fifth Circuit reversed on the ground that “the district court

   did not assess a critical factor in any LUTPA claim: the defendant’s motivation.” Record

   Document 91 at 13. Citing Balthazar v. Hensley R. Lee Contracting, Inc., 2016-0920

   (La.App. 4 Cir. 3/15/17), 214 So.3d 1032, 1043, the Fifth Circuit observed that Horseshoe’s

   “motivation and intent are critical factors in determining whether ‘[its] conduct was unfair

   or deceptive.” Record Document 91 at 13. The Fifth Circuit further noted that “Pikaluk

   presented evidence that Horseshoe refused to cash his chips and had him arrested with

   very little basis.” Id.

          LUTPA necessarily entails a finding of immoral, unethical, oppressive, or

   unscrupulous conduct with an intent to deceive and or defraud. Such allegations cannot


                                           Page 5 of 18
Case 5:18-cv-00215-SMH-MLH Document 136 Filed 08/17/21 Page 6 of 18 PageID #: 1997




   be taken lightly. Moreover, summary judgment is generally inappropriate when it requires

   judicial determination of subjective facts such as motive or intent. Credibility determinations

   are misplaced in summary judgment proceedings because the Court must take the

   non-movants’ summary judgment evidence as true. See Waste Mgmt. of Louisiana, L.L.C.

   v. River Birch, Inc., 920 F.3d 958, 964 (5th Cir.), cert. denied, 140 S. Ct. 628, 205 L. Ed.

   2d 390 (2019). It is also “less fashionable to grant summary judgment” when state of mind

   is at issue a party’s state of mind is inherently a question of fact which turns on credibility.

   Id. Therefore, at this stage, this Court will not assess Horseshoe’s motivation in failing to

   redeem and cash Piklauk’s casino chips in March 2017. Such determination is better left

   to the jury as it requires credibility determinations and weighing of the testimony. The

   Horseshoe Defendants’ Motion for Partial Summary Judgment is DENIED as to Pikaluk’s

   LUTPA claim.

          The Court must also address Pikaluk’s claim for treble damages under LUTPA. Like

   the underlying LUTPA claim, this Court previously dismissed Pikaluk’s request for treble

   damages. See Record Document 83 at 22. The Fifth Circuit reversed this holding. See

   Record Document 91 at 13. The Horseshoe Defendants now seek dismissal of Pikaluk’s

   claim for treble damages under LUTPA.

          The LUTPA statute states that “[i]f the court finds the unfair or deceptive method,

   act, or practice was knowingly used, after being put on notice by the attorney general, the

   court shall award the person bringing such action three times the actual damages

   sustained.” La. R.S. 51:1409(A). The award of treble damages under the LUTPA “is

   punitive in nature and must be strictly construed.” B & G Crane Serv., L.L.C. v. Duvic,

   2005-1798 (La. App. 1 Cir. 5/5/06), 935 So. 2d 164, 170, writ denied, 2006-1820 (La.

                                           Page 6 of 18
Case 5:18-cv-00215-SMH-MLH Document 136 Filed 08/17/21 Page 7 of 18 PageID #: 1998




   10/27/06), 939 So. 2d 1280.

          Here, the cease and desist letter was not sent by the attorney general to Horseshoe

   until July 29, 2020 – over two years after the lawsuit was filed. Horseshoe redeemed

   Pikaluk’s chips in January 2021, approximately six months after receipt of the letter. The

   issue here surrounds Pikaluk’s failure to include in any complaint the factual allegation that

   Horseshoe received a cease and desist letter and then continued the alleged unfair and

   deceptive practices. The record reflects that counsel for Piklauk was present for at least

   two conferences with the court after remand and after the July 29, 2020 cease and desist

   letter. See Record Documents 110, 111, 125, & 126. With input from counsel, scheduling

   orders were entered following these conferences and the orders provided that the time for

   amendment of pleadings had closed. See id. Counsel for Pikaluk never raised the

   potential of an amendment during these conferences. See Record Document 132 at 4.

   It was not until March 2021 that Pikaluk sought leave to file a second amended and

   restated complaint to add the factual allegations relating to the attorney general cease and

   desist letter. See id. at 3. The Court ultimately denied Pikaluk’s motion for leave because

   there had been no attempt to articulate good cause for seeking leave to amend after the

   deadline to amend had passed. See Record Document 132 at 5; Record Document 135.

          “Courts have squarely held that a plaintiff must affirmatively plead that a defendant’s

   conduct has persisted after notice from the attorney general of a LUTPA violation in order

   to adequately plead a claim for treble damages.” Thomas Indus. & Mech. Contractors, LLC

   v. Just., No. CV 20-1102, 2020 WL 3429892, at *3–4 (E.D. La. June 23, 2020), citing F&M

   Mafco, Inc. v. Ocean Marine Contractors, LLC, No. 18-5621, 2019 WL 3306521, at *6 (E.D.

   La. 2019) (“Because [plaintiff] ... fails to allege in its counterclaim that the attorney general

                                            Page 7 of 18
Case 5:18-cv-00215-SMH-MLH Document 136 Filed 08/17/21 Page 8 of 18 PageID #: 1999




   has put ECapital on notice of a LUTPA violation, F&M fails to state a claim for treble

   damages under LUTPA.”); Andretti v. Sports Mktg. La. LLC v. NOLA Motorsports Host

   Comm., Inc., 147 F. Supp. 3d 537, 571 (E.D. La. 2015) (finding that a plaintiff failed to

   state a claim for treble damages when plaintiff did “not allege anywhere in its complaint or

   in any amended complaint that the attorney general has put the defendants on notice of a

   LUTPA violation, as required by the statute in order to be entitled to treble damages.”).

   Courts have reached this conclusion because the “notice from the attorney general serves

   the purpose of a ‘cease and desist’ notice, after which continued violation of LUTPA

   triggers liability for treble damages.” Thomas Industrial & Mechanical Contractors, LLC,

   2020 WL 3429892, *4, citing Rincon v. Owens Collision & Repair Serv. Ctr., No.

   2019-0383, 2018 WL 4520384, at *6 (La. App. 1 Cir. Sept. 21, 2018). “[N]otice from the

   attorney general is an essential element of the claim for treble damages and must be

   alleged in the complaint.” Thomas Industrial & Mechanical Contractors, LLC, 2020 WL

   3429892, *4.

          In Thomas Industrial & Mechanical Contractors, LLC, the court examined “three

   cases where courts have awarded treble damages when the defendants received notice

   from the attorney general only after the commencement of the suit.” 2020 WL 3429892,

   *4, citing AIM Business Capital L.L.C. v. Reach Out Disposal, No. 13-241, 2014 WL

   1401526, at *3 (W.D. La. Apr. 8, 2014) (finding that treble damages appropriate because

   “[a]fter notification for the Louisiana Attorney General’s Office, [defendant] failed to pay AIM

   on outstanding invoices it verified”); Hadassa Investment Security Nigeria, Ltd. v. Swiftships

   Shipbuilders, LLC, No. 13-2795, 2016 WL 156264, at *7 (W.D. La. Jan. 11, 2016) (finding

   treble damages appropriate when the attorney general had given defendants notice, and

                                           Page 8 of 18
Case 5:18-cv-00215-SMH-MLH Document 136 Filed 08/17/21 Page 9 of 18 PageID #: 2000




   defendants continued to withhold a deposit for a ship); McFadden v. Import One, Inc., 56

   So. 3d 1212, 1223-24 (La. App. 3 Cir. 2011) (finding treble damages appropriate when the

   attorney general had given defendants notice of a LUTPA violation, and defendants

   continued to retain plaintiff's car in violation of the statute). While these cases involved

   ongoing violations of LUTPA that persisted past the date the attorney general gave notice

   to the defendants – as is the allegation in the instant matter, it is not clear in those cases

   if the issue of whether a plaintiff must affirmatively plead that defendants engaged in acts

   violating LUTPA after receiving notice from the attorney general was even raised.

          While the issue of treble damages presents a close legal call, the Court will dismiss

   such claim because Piklauk has not pleaded that the attorney general put Horseshoe on

   notice of a LUTPA violation. See Cutrera v. Bd. of Sup'rs of La. State Univ., 429 F.3d 108,

   113 (5th Cir.2005) (“As a general rule, ‘[a] claim which is not raised in the complaint, but,

   rather, is raised only in response to a motion for summary judgment is not properly before

   the court.’”). Pikaluk presented no good cause for the delay from July 2020 to March 2021

   in seeking to amend his complaint to add the appropriate factual allegations. Moreover,

   the Court notes the award of treble damages under the LUTPA is punitive and is subject

   to strict construction. See B & G Crane Serv., L.L.C., 935 So. 2d at 170. The Court finds

   Pikaluk is not entitled to seek treble damages under LUTPA.

   III.   Negligence and Gross Negligence Claims.

          Pikaluk asserts a state law claim for negligence/gross negligence, arguing the

   Horseshoe Defendants negligently caused his arrest in failing to follow Horseshoe’s own

   security procedures and policies in requesting assistance from the Bossier City Police

   Department. Specifically, Pikaluk maintains that the Horseshoe Defendants breached the

                                          Page 9 of 18
Case 5:18-cv-00215-SMH-MLH Document 136 Filed 08/17/21 Page 10 of 18 PageID #: 2001




   duty of care owed by a business owner to its patrons by failing to verify the accuracy of any

   messages or information about him in the WINet before calling the police. See Record

   Document 118-1 at 15.

          In Pitre v. Louisiana Tech University, 673 So.2d 585 (La. 1996), the Louisiana

   Supreme Court explained the duty-risk analysis to determine liability under Article 2315.

   The duty-risk analysis examines “the conduct of each individual party and the peculiar

   circumstances of each case.” Id. at 589. “The relevant inquiries are:

          (1)     Was the conduct of which the plaintiff complains a cause-in-fact of the
                  resulting harm?

          (2)     What, if any, duties were owed by the respective parties?

          (3)     Whether the requisite duties were breached?

          (4)     Was the risk, and harm caused, within the scope of protection
                  afforded by the duty breached?1

          (5)     Were actual damages sustained?

   Id. at 589-590. “If the plaintiff fails to satisfy one of the elements of duty-risk, the defendant

   is not liable.” Id. at 590.

          Previously, this Court dismissed Pikaluk’s negligence claim because he failed to

   satisfy the fourth inquiry, that is, legal causation. See Record Document 83 at 6. The

   Court reasoned that the independent police investigation – and not the actions of the

   Horseshoe Defendants – was the legal cause of Pikaluk’s alleged injuries caused by his

   arrest. See id. at 18. The Fifth Circuit reversed this finding, holding:



          1
          Stated another way, this inquiry focuses on whether the party’s substandard
   conduct was a legal cause of the injuries at issue. See Toston v. Pardon, 2003-1747 (La.
   4/23/04), 874 So.2d 791, 801.

                                           Page 10 of 18
Case 5:18-cv-00215-SMH-MLH Document 136 Filed 08/17/21 Page 11 of 18 PageID #: 2002




          But we have already concluded that the Officers did not conduct an
          independent investigation. We conclude that the other elements [of the duty-
          risk analysis] should be considered by the district court in the first instance.

   Record Document 91 at 12.

          The Horseshoe Defendants now move for summary judgment on Pikaluk’s

   negligence claim, arguing he “cannot satisfy the duty and breach of duty elements of his

   negligence claims.” Record Document 118-1 at 15. The Horseshoe Defendants state

   there is no specific law imposing a duty on a casino to independently investigate and verify

   the accuracy of the information underlying Pikaluk’s company-wide status as a trespasser

   prior to reporting it to the authorities. The Horseshoe Defendants also point to La. R.S.

   27:27.4 (2001),2 which was in place in March 2017 and allowed a casino to remove any

   person from their premises for any reason other than race, color, creed, national origin,

   sex, or disability.

          Pikaluk disputes notice or any type of knowledge of the companywide ban. See

   Record Document 123-33.        In fact, he has presented evidence of solicitations and

   invitations from Caesars Entertainment that he received as late as February 2021. See id.

   Piklauk also now points the Court to a “Defiant Trespass” policy/procedure set forth in

   Horseshoe’s Guest Safety/Security Department Handbook. See Record Document 123-4

   at 3 (Horseshoe 0052). The policy/procedure states:

          DEFIANT TRESPASS

          A person who has previously been ejected but who has returned to the
          premises should be contacted and advised of their eviction status and


          2
          In March 2017, Section 27.4(A) provided, “Any licensee, permittee, or the casino
   gaming operator may exclude or eject any person for any reason, except race, color, creed,
   national origin, sex, or disability as defined in R.S. 51:2232(11).”

                                          Page 11 of 18
Case 5:18-cv-00215-SMH-MLH Document 136 Filed 08/17/21 Page 12 of 18 PageID #: 2003




          escorted off the property. If the patron refuses to leave, the security
          supervisor will contact BCPD and have them arrested for trespassing.

   Id.

          “Duty is a question of law.” Ebarb v. Matlock, 46,243 (La. App. 2 Cir. 5/18/11), 69

   So. 3d 516, 520, writ denied, 2011-1272 (La. 9/23/11), 69 So. 3d 1164. Courts must

   inquire whether a plaintiff has any law—statutory, jurisprudential or arising from general

   principles of fault—to support his or her claim. See id. As stated by the Fifth Circuit in its

   opinion, when Pikaluk showed his identification to cash out his winning, Horseshoe’s

   management software, displayed           a   message stating, “GUEST IS EVICTED

   COMPANYWIDE. CONTACT SECURITY.”                  Record Document 91 at 4.         Horseshoe

   employees then refused to cash in Pikaluk’s chips and called Bossier City police. See id.

   When the police officers arrived, Horseshoe security manager Steven Jones (“Jones”) told

   one of the officers that Pikaluk had been banned from “Horseshoe and all their properties.”

   Id. Jones also told one of the officers that Pikaluk “knew he had been banned, that he had

   certified letters that he had been banned.” Id. Pikaluk was then arrested for criminal

   trespass. See id. The charges were eventually dismissed. See id.3 In its opinion, the Fifth

   Circuit also noted that “Pikaluk presented evidence that Horseshoe refused to cash his

   chips and had him arrested with very little basis.” Id. at 13.

          Here, the Court is faced with a statute providing that the casino gaming operator

   may exclude or eject any person for any reason, except race, color, creed, national origin,

   sex, or disability. See La. R.S. 27:27.4 (2001). Yet, in contrast, the Horseshoe defiant


          3
           In its opinion, the Fifth Circuit stated that “the underlying facts relevant to the
   summary judgment inquiry are largely undisputed, but where they are disputed, we provide
   the facts in the light most favorable to the nonmovant.” Record Document 91 at 4, n. 1.

                                          Page 12 of 18
Case 5:18-cv-00215-SMH-MLH Document 136 Filed 08/17/21 Page 13 of 18 PageID #: 2004




   trespass policy provides that “a person who has previously been ejected but who has

   returned to the premises should be contacted and advised of their eviction status and

   escorted off the property.” Record Document 123-4 at 3 (Horseshoe 0052). Only if the

   patron refuses to leave is the security supervisor to contact BCPD and have them arrested

   for trespassing. See id. The undisputed facts here demonstrate that Pikaluk was not

   contacted, advised of his eviction status, and escorted off the property. At this stage, the

   Court believes the facts show he was never given the chance to simply be escorted off the

   property or even given the chance to refuse to leave. Rather, he was advised of his

   eviction status and brought to meet the BCPD officers who had already been called to

   arrest him for trespassing. See Record Document 91 at 4. Jones also told one of the

   officers that Pikaluk “knew he had been banned, that he had certified letters that he had

   been banned.” Id. Again, Pikaluk’s notice of the ban is a disputed fact issue.

          Piklauk points this Court to several cases in support of his position that the

   negligence claim – that the Horseshoe Defendants negligently caused his arrest and

   prosecution – should proceed to a jury. See Firstly v. Bill Watson Ford, Inc., 268 So.2d 314

   (4th Cir. 1972); Edmond v. Hairford, 539 So.2d. 815, 818-819 (3rd Cir. 1989) (“Great

   caution is necessarily demanded in determining ‘fault’ in the context of society’s efforts to

   suppress crime. Our Civil Code does not intend, and society could not tolerate, that

   reasonable efforts towards crime suppression be punished, and therefore curtailed, by civil

   liability for simple mistake. However, the efforts must be reasonable; the individual remains

   obliged to act as a reasonable person would, taking into consideration all of the

   circumstances. . . . Applying these principles, we conclude that defendant was clearly at

   fault in procuring plaintiff's arrest and imprisonment.”); and Madison v. Orleans Datsun,

                                         Page 13 of 18
Case 5:18-cv-00215-SMH-MLH Document 136 Filed 08/17/21 Page 14 of 18 PageID #: 2005




   Inc., 405 So.2d 350 (4th Cir. 1981). While these cases are not directly on point, they

   persuade this Court that this is not a case where there is a categorical rule of no liability

   and, thus, there should not be a finding at the summary judgment stage of no duty. See

   Cowan v. Jack, 2005-0175 (La. App. 4 Cir. 12/21/05), 922 So. 2d 559, 569–70, writ denied,

   2006-0174 (La. 4/24/06), 926 So. 2d 544.4 It will be for the jury to determine if the actions


          4
              In Cowan, the Louisiana appellate court reasoned:

          Although, as Ms. Cowan contends, it generally is inappropriate to resolve
          negligent cases based on a legal finding of “no duty,” an exception has been
          recognized when there is a categorical rule of no liability. . . .

                   The duty issue in the determination of liability in negligence
                   cases is often confused with the scope of liability or scope of
                   protection issue. The former usually questions the existence of
                   a duty, while the latter (which assumes that a duty exists)
                   usually questions whether the plaintiff’s injury was one of the
                   risks encompassed by the statute or rule of law which imposed
                   the duty.

                   The following method has been suggested for distinguishing
                   between the duty element and the scope of protection element
                   in negligence cases:

                   As is often the case with tort puzzles, a view through the prism
                   of trial court procedure points toward a solution. Careful
                   speakers will reserve the formulation, “defendant has no duty,”
                   for situations controlled by a rule of law of enough breath and
                   clarity to permit the trial judge in most cases raising the
                   problem to dismiss the complaint or award summary judgment
                   for defendant on the basis of the rule. On the other hand, if the
                   case is of a sort such that typically the judge will need to know
                   the details of the occurrence before ruling for defendant—i.e.,
                   if the case is of a type that must normally reach the directed
                   verdict (or later) stage before defendant can expect to
                   prevail—then the appropriate formulation is in terms of [scope
                   of protection].

          D. Robertson, W. Powers, Jr. & D. Anderson, Cases and Materials on Torts
          161 (1989). The authors therefore submit that the duty element normally

                                           Page 14 of 18
Case 5:18-cv-00215-SMH-MLH Document 136 Filed 08/17/21 Page 15 of 18 PageID #: 2006




   of the Horseshoe Defendants were reasonable taking into consideration all of the

   circumstances of the March 2017 incident. The Horseshoe Defendants’ Motion for Partial

   Summary Judgment is DENIED as to Pikaluk’s negligence claim.

          The Horseshoe Defendants also moved for summary judgment as to Pikaluk’s gross

   negligence claim. See Record Document 118-1 at 18-19. “Gross negligence has been

   defined as the want of even slight care and diligence and the want of that diligence which

   even careless men are accustomed to exercise.” Rabalais v. Nash, 2006-0999 (La.

   3/9/07), 952 So. 2d 653, 658. Gross negligence requires an entire absence of care and the

   utter disregard of prudence, amounting to complete neglect of the rights of others. See id.

   It is an extreme departure from ordinary care or the want of even scant care. See id. The

   Horseshoe Defendants argue there is simply no basis in the facts or the law for finding their

   conduct rose to the level of gross negligence. The Court tends to agree, but need not

   reach the ultimate conclusion because Pikaluk has waived any gross negligence claim. In

   his opposition, Pikaluk failed to address gross negligence, thereby waiving such claim.

   See Payton v. Town of Maringouin, No. CV 18-563-JWD-EWD, 2021 WL 2544416, at *26

   (M.D. La. June 21, 2021) (“By analogy, failure to brief an argument in the district court

   waives that argument in that court.”). The Horseshoe Defendants’ Motion for Partial

   Summary Judgment is GRANTED as to Pikaluk’s gross negligence claim.

   IV.    Conversion Claim.



          comes into question when there is a categorical rule excluding liability as to
          whole categories of claimants or claims.

   Id. at 569-570.


                                         Page 15 of 18
Case 5:18-cv-00215-SMH-MLH Document 136 Filed 08/17/21 Page 16 of 18 PageID #: 2007




          Conversion is “an act in derogation of the plaintiff’s possessory rights, and any

   wrongful exercise or assumption of authority over another’s goods, depriving him of the

   possession, permanently or for an indefinite time.” An Erny Girl, L.L.C. v. BCNO 4 L.L.C.,

   2018-0360 (La. App. 4 Cir. 9/26/18), 257 So.3d 212, 222. Here, Pikaluk’s conversion claim

   is based on Horseshoe’s failure to cash his chips. In January 2021, Horseshoe seemingly

   admitted its error in failing to cash Pikaluk’s chips and redeemed Pikaluk’s chips at the full

   value of $41,687.02. See Record Document 118-2 at 58-63. This amount was approved

   by Pikaluk. See id. The amount included the value of the chips, shipping costs, and

   interest. See id.

          Based on this redemption, the Horseshoe Defendants move for summary judgment

   and dismissal of Pikaluk’s conversion claim, arguing such claim is no longer viable. See

   Record Document 118-1 at 23. They contend Pikaluk has been made whole and there are

   no additional damages a jury could award for the conversion claim. See id. Conversely,

   citing Louisiana case law, Pikaluk believes he still maintains damages claims against

   Horseshoe for the worry, anguish, distress, inconvenience, and shock that he has suffered

   during the four years that Horseshoe refused to cash the chips. See Record Document

   123 at 26-27.

          “The traditional damages for conversion consist of the return of the property itself,

   or if the property cannot be returned, the value of the property at the time of the

   conversion.” Quealy v. Paine, Webber, Jackson & Curtis, Inc., 475 So. 2d 756, 761 (La.

   1985). Notwithstanding, “damages for mental anguish and inconvenience arising from the

   loss of use of property have been allowed in tortious conversion cases.” Id. at 762; see

   also Bostwick v. Avis Rent-A-Car, 215 So. 2d 854, 857 (La. Ct. App. 1968) (“The

                                          Page 16 of 18
Case 5:18-cv-00215-SMH-MLH Document 136 Filed 08/17/21 Page 17 of 18 PageID #: 2008




   jurisprudence of this state is now well settled that the conversion of the property of another

   is a tort, and that the invasion of private property can produce mental shock, anguish and

   humiliation.”) and Gen. Elec. Credit Corp. v. Smigura, 371 So. 2d 1363, 1365 (La. Ct.

   App.), writ denied sub nom. Gen. Elec. Credit Corp v. Smigura, 375 So. 2d 942 (La. 1979)

   (“Clearly, General Electric could not avoid damages for its tortious conversion by returning

   the seized property.”). Piklauk has submitted a sworn declaration stating:

                   For approximately three years and nine months (at least 45 months
          total) I was distressed, upset, concerned, and worried about whether I would
          ever receive my money from the Horseshoe. During that 45-month period I
          could not commit on or rely upon receiving that money or using any of those
          funds. I could not include those funds in planning my financial affairs.

                 I was shocked by Horseshoe’s refusal to cash my chips and to keep
          my money. I was greatly inconvenienced by Horseshoe’s conduct including
          the inconvenience I experienced in arranging for the casino chips to be
          shipped to Horseshoe from Canada when it finally said it would cash my
          chips. I was distressed and emotionally upset for45-months by not receiving
          my money and being able to use my money for my personal affairs for over
          three years.

   Record Document 123-33 at ¶¶ 9-10. Based on the foregoing, the Court finds that Pikaluk

   may pursue a general damages award for his conversion claim. The determination of the

   appropriate general damages award , if any, is a question of fact for the jury. Thus, the

   Horseshoe Defendants’ motion for partial summary judgment as to Pikaluk’s conversion

   claim is DENIED.

                                         CONCLUSION

          Based on the foregoing analysis, summary judgment is (1) DENIED as to Pikaluk’s

   LUTPA claim, however Pikaluk is not entitled to seek treble damages under LUTPA; (2)

   DENIED as to Pikaluk’s negligence claim, but GRANTED as to his gross negligence claim;



                                          Page 17 of 18
Case 5:18-cv-00215-SMH-MLH Document 136 Filed 08/17/21 Page 18 of 18 PageID #: 2009




   and (3) DENIED as to Pikaluk’s conversion claim. Pikaluk’s malicious prosecution claim

   will also proceed to trial.

          An order consistent with the terms of the instant Memorandum Ruling shall issue

   herewith.

          THUS DONE AND SIGNED, in Shreveport, Louisiana, this 17th day of August, 2021.




                                       Page 18 of 18
